Title: To George Washington from Henry Bouquet, 4 August 1758
From: Bouquet, Henry
To: Washington, George



Dear Sir
Camp near Reas Town 4th August 1758

I forgot to mention in my Letter of yesterday your Second Company of artificers, which I beg you will Send here with their Tools, Tents & Bagage.
By the Waggon which brought here the Cloathing for Capt. Field’s Company, I send 12 Tents for the four Compys of your Regt at Cumberland; I think it is the number wanted, but if I was mistaken having not the Return under my hand, Please to let me Know how many more will compleat you. I am Dr Sir Your most obedt hble Servant

Henry Bouquet

